Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendment filed on 13 July 2022 has been entered. Claims 1, 8, 11, 12, 14 and 15 have been cancelled. Claim 2 and 4 have been amended.  Claims 2 – 7, 9, 10 and 13 are pending in the application.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues (pp 8-9) that Dinkel does not teach relative radii as claimed. However, Applicant merely chooses different portions of the features of Dinkel to define what constitutes a “channel”. 
The argument that a portion of the channel may or may not be blocked by a portion of the valve does not change that fact that it is in fact a portion of a “channel”. Indeed, a person of ordinary skill would certainly recognize that the fit between the valve and channel is merely close rather than an interference fit, thus not only allowing ease of installation but also allowing at least some fluid to pass (as required by Applicant’s definition of “channel”) between the valve and the bore at that point.
The channel of Dinkel is read as that portion of the bore that is between the retention feature and the “bottom” step of the bore. Therefore, the channel is read as adjacent the retention feature and as having the recited relative radii. See also the relevant information included in the “Response to Arguments” in the previous actions.

NOTICE for all US Patent Applications Filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayr et al (2016/0280197) in view of Uesugi et al (2018/0180070), and further in view of Dinkel et al (6,398,315).

Regarding Claim 5, “the connecting channel (Mayr, 18) opens approximately radially (see Fig 1) in the circumferential surface of the receptacle (14), 
issues approximately axially into a base or annular surface of the at least one receptacle, or intersects the circumferential wall, the base, or the annular surface in an approximately tangentially running manner such that the connecting channel extends beyond the receptacle in a flow direction of the connecting channel and the entire width of a cross-section of the connecting channel does not fully open in an axial direction of the connecting channel into the receptacle, and the connecting channel.”

Regarding Claim 6, “the connecting channel (Mayr, 18, as modified by Uesugi, 69) has an end region (Uesugi, 69, at 34) that opens into the at least one receptacle (Mayr, 14), the end region (at 14) having an end region width (Uesugi, Fig 5, feature 69, extending in direction D3, at feature 34) defined perpendicular to a flow direction that is greater than a width defined perpendicular to the flow direction of an adjoining region of the flat channel (that is, the portion of feature 69 extending in direction D2).”
See also “Response to Arguments”, prior action.

Regarding Claims 9 and 10, Mayr teaches (see Figures) a housing block (1) with “at least one receptacle (for example 14) configured to receive a hydraulic component (para [0015], “pump”) the at least one receptacle having a circumferential wall (see Figures at 14); at least one of a further receptacle (Fig 2, at leader for 18) and a feed or discharge connection (9); a connecting channel (18) defined internally in the housing block (1) and hydraulically connecting the at least one receptacle (14) to the at least one of the further receptacle (at leader for 18) and the feed or discharge connection (9)”.
While Mayr does not explicitly teach a channel cross-section that is flat, Mayr does teach variations in channel cross-section shape and size as desired (para [0007]).
Mayr as modified does not explicitly teach an annular channel at the point of connection between the connecting channel (18) and an issuing region into the receptacle (14).
Uesugi (Figs 5-6) teaches the use of flat cross-section shaped channels (for example 69) in a valve manifold (10).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to employ a flat cross-sectional channel shape as taught by Uesugi as one of the variations of cross-sectional manifold channel shape discussed by Mayr in order to yield the predictable result of providing fluid to the required areas while reducing the required thickness of the block, thus reducing material cost and installation space.
As noted in the prior action, it is notoriously well-known in the art of valve housing construction to include an annular flow channel around the valve member. Furthermore, Dinkel clearly depicts clearance provided by an annular channel (see Extracts of Figs 2 and 7, below, at A) in the region of the valve bore where a connecting channel (B) abuts the valve bore (2’’) and therefore opens into the annular channel (at A), where “a radius of the annular channel (A) is greater than a radius of the circumferential wall (at C and D) adjacent to the annular channel on both sides of the annular channel.” 
Note that the material of the wall of 2” that matches the bevel on the valve at D is necessarily at a smaller diameter than the material of the wall at A. See also “Response to Arguments”, above and in prior actions.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to further modify the device of Mayr in view of Uesugi to include an enlarged annular valve channel area at the point of connection between a connecting channel and the valve receptacle area, as is well-known in the art and as taught by Dinkel, in order to yield the predictable result of insuring minimally restricted flow to or from the entire circumference of the valve member and seat, thus maximizing flow efficiency.


    PNG
    media_image1.png
    529
    803
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    424
    425
    media_image2.png
    Greyscale

Extracts of Figures 2 and 7

Allowable Subject Matter
Claims 2 – 4, 7 and 13 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth W. Mackay-Smith, whose telephone number is 571.272.9792.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider may be reached at 571-272-3607 or Mary McManmon may be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you should have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SETH W. MACKAY-SMITH/
Primary Examiner, Art Unit 3753